Exhibit 10.1



THOMAS & BETTS CORPORATION 2008 STOCK INCENTIVE PLAN PERFORMANCE STOCK UNIT
AGREEMENT

     This Performance Stock Unit Agreement (the “Agreement”) is dated as of
__________________ ___, 201__ (the “Grant Date”) between Thomas & Betts
Corporation, a Tennessee corporation (the “Company”), and
________________________ (the “Grantee”).  Capitalized terms not defined herein
shall have the meaning given such terms in the Thomas & Betts Corporation 2008
Stock Incentive Plan, as amended from time to time (the “Plan”), a copy of which
has been provided to the Grantee.



WITNESSETH



     WHEREAS, the Company wishes to award to the Grantee performance-based
restricted stock units (“PSUs”);

     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the legal sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:

1.                 Grant.  The Company hereby grants to the Grantee a target
award of _______________ PSUs (the “Target PSUs”), with the number of PSUs
earned to be based on performance (as provided in Paragraph 2 or 4, as
applicable), subject to increase for dividend equivalent rights (as provided in
Paragraph 5), and adjustment as provided in Sections 13 and 15 of the
Plan.  Each PSU covered by this Agreement represents the right to receive one
share of Common Stock on the Registration Date (as defined in Paragraph 9),
subject to the vesting requirements set forth in Paragraphs 2 and 4.  The
Grantee agrees to be bound by all of the terms, provisions, conditions and
limitations of the Plan (which are incorporated herein by reference) and this
Agreement.  To the extent any conflict may exist between any term or provision
of this Agreement and any term or provision of the Plan, the term or provision
of the Plan shall control.

2.                 Vesting Prior to Change of Control.  The performance period
applicable to this grant of PSUs shall begin on January 1, 201__ and end on
December 31, 201__ (the “Performance Period”).   This Paragraph 2 shall apply if
a Change of Control does not occur prior to the earlier of the Grantee’s
Termination of Service or the latest date stated in the preceding
sentence.  Subject to the employment requirements and adjustments stated in
Paragraph 3, the number of PSUs becoming vested pursuant to this Paragraph 2
shall be equal to the Target PSUs (adjusted as provided in Sections 13 and 15 of
the Plan) multiplied by the Payout Percentage.  The following schedule shall be
used to determine the Payout Percentage:



 

Thomas & Betts Corporation Total

Shareholder Return (“TSR”) Ranking

Payout Percentage 80th Percentile or higher 200% 50th Percentile 100% 35th
Percentile 50% Below 35th Percentile 0%

For purposes of this schedule:

  (a) For results between performance levels, the Payout Percentage shall
increase 3.33 percentage points (interpolated on a straight line basis) for each
increase in Percentile (e.g., 37.5th Percentile = 58.33% Payout Percentage);

--------------------------------------------------------------------------------



  (b) The Percentile of the Thomas & Betts Corporation TSR (defined as share
price appreciation plus dividends reinvested) shall be the Company’s TSR for the
Performance Period, as compared to the TSR for the companies, without
replacement, which are in Standard & Poor’s Midcap 400 Composite Index (“Midcap
400”); and   (c) The Company’s TSR shall be the Company’s TSR for the
Performance Period calculated with dividends reinvested, for the Company’s
common stock (“Company Stock”) as reported on the New York Stock Exchange ending
on the last day of the Performance Period (or, if Company Stock is not traded on
that date, on the next preceding trading date on which Company Stock is traded).
For purposes of calculating TSR:

  (i) The starting price for the Company Stock and the stock of each company in
the Midcap 400 shall be the average of the closing price for each trading day
within the 20 trading days ending on the day before the first day of the
Performance Period; and   (ii) The ending stock price for the Company Stock and
the stock of each company in the Midcap 400 shall be the average of the closing
prices for each trading day within the 20 trading days ending on the last day of
the Performance Period.

3.                 Employment Requirements and Adjustments.  Vesting pursuant to
Paragraph 2 shall be subject to the following employment requirements and
adjustments:

  (a) If the Grantee has not incurred a Termination of Service during the
Performance Period, the Grantee shall be vested as of the last day of the
Performance Period in the number of PSUs determined pursuant to Paragraph 2, and
no additional PSUs subject to this Agreement shall become vested thereafter;  
(b) If the Grantee’s Termination of Service occurs during the Performance Period
for any reason other than death or Disability (as defined below), and Paragraph
3(d) does not apply to the Grantee, the Grantee shall not become vested in any
PSUs pursuant to Paragraph 2;   (c) If the Grantee’s Termination of Service
occurs during the Performance Period as a result of death or Disability, the
Grantee shall be vested as of the last day of the Performance Period in the
number of PSUs determined pursuant to Paragraph 2 multiplied by the Fraction (as
defined below), and no additional PSUs subject to this Agreement shall become
vested thereafter; and   (d) If (I) the Grantee has a Termination Protection
Agreement in effect with the Company on the date of the Grantee’s Termination of
Service, (II) the Grantee was an elected officer of the Company on the date such
Termination Protection Agreement was entered into, and (III) the Grantee’s
Termination of Service occurs during the Performance Period as a result of an
Anticipatory Termination Triggering Event (as defined in such Termination
Protection Agreement), then (A) the last day of the Performance Period shall be
deemed to be the date of such Termination of Service for all purposes under this
Agreement other than for purposes of determining the Fraction, (B) the Grantee
shall be vested as of the last day of such Performance Period in the number of
PSUs determined pursuant to Paragraph 2 multiplied by the Fraction, and (C) no
additional PSUs subject to this Agreement shall become vested thereafter.

For purposes of this Agreement:

--------------------------------------------------------------------------------



  (i) “Disability” shall mean total disability or permanent disability as
determined under the Company’s long-term disability plan in which the Grantee
participates, as it exists from time to time; provided, however, if the Grantee
does not participate in the Company’s long-term disability plan, then
“Disability” means an illness or injury which prevents the Grantee from
performing the Grantee’s duties, as they existed immediately prior to the
illness or injury, on a full time basis for 180 consecutive business days, and
is determined to be total and permanent disability by a physician selected by
the Company; and   (ii) “Fraction” shall mean a fraction where the numerator
shall be the number of days that have elapsed in the Performance Period through
the date of the Grantee’s Termination of Service, and the denominator shall be
the number of days in the Performance Period.

4.                 Vesting on Change of Control.  If a Change of Control occurs
during the Performance Period and the Grantee’s Termination of Service has not
occurred prior to such Change of Control, then:

  (a) The last day of the Performance Period shall be deemed to be the date of
the Change of Control for all purposes under this Agreement;   (b) The number of
PSUs becoming vested pursuant to this Paragraph 4 on the date of such Change of
Control shall be equal to the Target PSUs (adjusted as provided in Sections 13
and 15 of the Plan) multiplied by the Payout Percentage determined under
Paragraph 2 (without proration); and   (c) No additional PSUs subject to this
Agreement shall become vested thereafter.

5.                 Dividend Equivalent Rights.  The number of PSUs attributable
to dividend equivalent rights shall be determined after the Grantee’s Payout
Percentage has been determined and shall be equal to the sum of the product of
the following determined as of each dividend payment date during the Performance
Period: (i) the number of PSUs becoming vested pursuant to Paragraph 2 or
Paragraph 4 (as applicable) plus any PSUs attributable to dividend equivalent
rights with respect to prior dividend payment dates within the Performance
Period, multiplied by (ii) the dollar amount of the per share cash dividend, and
divided by (iii) the Fair Market Value of a share of Common Stock on the
dividend payment date.

6.                 Restrictions.  The Grantee may not sell, assign, transfer,
pledge or otherwise encumber or dispose of the PSUs covered by this Agreement,
and any attempt to do so shall be void.  

7.                 Rights as Shareholder.  The Grantee shall have no rights as a
shareholder with respect to PSUs covered by this Agreement unless and until
shares of Common Stock are registered pursuant to Paragraph 9.  

8.                 Withholding of Taxes.  The obligation to register shares of
Common Stock on the Registration Date shall be subject to the Grantee satisfying
applicable federal, state and local tax withholding requirements.  The Grantee
may satisfy the federal, state and/or local withholding tax by electing to have
the Company withhold shares of Common Stock that would otherwise be delivered on
the Registration Date; provided, however, that the Company may limit the number
of shares withheld to satisfy the tax withholding requirements to the extent
necessary to avoid adverse accounting consequences.  Such election shall be made
no later than the first anniversary of the Grant Date in accordance with
procedures prescribed by the Committee; provided, however, that in the event
vesting occurs before the first anniversary of the Grant Date under Paragraph 4
or under Paragraph 2 on account of an Anticipatory Termination Triggering Event,
such election shall be made no later than the date of such Change of Control or
ten days after such Anticipatory Termination Triggering Event, as applicable.

--------------------------------------------------------------------------------



9.                 Registration of Shares.  One share of Common Stock shall be
registered in the Grantee’s name on the Registration Date for each PSU that
becomes vested under Paragraph 2 or under Paragraph 4, and for each PSU
attributable to dividend equivalent rights under Paragraph 5.   The
“Registration Date” shall be (a) in the event PSUs become vested under Paragraph
2, and Paragraph 3(a) or 3(c) applies to the PSUs, within the Short-Term
Deferral Period, (b) in the event PSUs become vested under Paragraph 2, and
Paragraph 3(d) (regarding Anticipatory Termination) applies to the PSUs, on the
30th day following such Termination of Service, and (c) in the event PSUs become
vested under Paragraph 4, no later than five days after the date of the Change
of Control.  Any fractional PSU shall be payable in cash on the Registration
Date.

10.                Employment of Grantee.  Nothing in this Agreement shall be
construed as constituting an agreement or understanding of any kind or nature
that the Company or a Related Corporation shall continue to employ the Grantee,
nor shall this Agreement affect in any way the right of the Company or a Related
Corporation to terminate the employment of the Grantee at any time.

11.                No Section 83(b) Election.  The Grantee may not make an
election under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to PSUs.

12.                Governing Law.  This Agreement shall be governed by the laws
of the State of Tennessee (without reference to principles of conflicts of
laws), to the extent not governed by Federal law.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by a duly authorized officer, and the Grantee has hereunto set his
hand.

GRANTEE     THOMAS & BETTS CORPORATION     By:   Grantee’s Signature       Date
Date

















